DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 28, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/28/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 28, 2021.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-15 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly with respect to claim 13, Canales (EP3113345A1) discloses an electrical converter (i.e. circuit of Figure 1) for converting a three-phase AC input (Fig. 1, AC signals inputted to terminals a-c) into a DC output (Fig. 1, DC output across terminals p and n), the electrical converter (i.e. circuit of Figure 1) comprising: 
 	three phase input terminals (Fig. 1, terminals a-c) and two output terminals (Fig. 1, terminals p and n), 
 	a phase selector (Fig. 1, input voltage selector 12) for connecting the three-phase AC input (Fig. 1, AC signals inputted to terminals a-c) provided at the three phase input terminals (Fig. 1, terminals a-c) to an upper intermediate node (Fig. 1, node x), a lower intermediate node (Fig. 1, node z) and a middle intermediate node (Fig. 1, node y) of the electrical converter (i.e. circuit of Figure 1), the phase selector (Fig. 1, input voltage selector 12) comprising three rectifier bridge legs (Fig. 1, leg of diodes Dax and Dxa, leg of diodes Dbx and Dxb, and leg of diodes Dcx and dxc) connected to the upper intermediate node (Fig. 1, node x) and the lower intermediate node (Fig. 1, node z) and first semiconductor switches (Fig. 1, switches Saya, Sbyb, and Scyc) that are actively switchable for selectively connecting the middle intermediate node (Fig. 1, node y) to the three phase input terminals (Fig. 1, terminals a-c), 
 	a controller (i.e. circuit controlling switches Saya, Sbyb, and Scyc of Figure 1) configured to control switching of the first semiconductor switches (Fig. 1, switches Saya, Sbyb, and Scyc) according to a switching pattern in which the phase input terminal having an intermediate voltage between the highest voltage and the lowest 
 	wherein the electrical converter (i.e. circuit of Figure 1) comprises an input filter (Fig. 1, circuit of capacitors Cx, Cy, and Cz), wherein the input filter (Fig. 1, circuit of capacitors Cx, Cy, and Cz) comprises capacitors (i.e. capacitors Cx, Cy, and Cz of Figure 1), wherein the capacitors (i.e. capacitors Cx, Cy, and Cz of Figure 1) are interconnected in a star connection (See Figure 1).  

 	Solodovnik et al (US 2017/0279287) discloses an output filter (Fig. 2, circuit of capacitors 46 and 48), comprising a series of at least two filter capacitors (i.e. capacitors 46 and 48 of Figure 2) connected across output terminals (Fig. 2, terminals 30a and 30b); and a midpoint (Fig. 2, node M) of the output filter (Fig. 2, circuit of capacitors 46 and 48).

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a boost circuit for converting a voltage at the upper intermediate node and the lower intermediate node to an output voltage at the two output terminals, a buck-boost circuit having an output connected to the two output terminals in parallel with an output of the boost circuit, the buck-boost circuit comprising at least two second semiconductor switches that are actively switchable, wherein the at least two second semiconductor switches are connected in series across the output terminals, wherein the middle intermediate node is connected to a first common node of the at least two second semiconductor switches, and wherein 

 	Therefore, regarding claims 1-12 and 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electrical converter for converting a three-phase AC input into a DC output, the electrical converter comprising: 
 	three phase input terminals and two output terminals, 

 	a controller configured to control switching of the first semiconductor switches according to a switching pattern in which the phase input terminal having an intermediate voltage between the highest voltage and the lowest voltage is continuously connected to the middle intermediate node, 
 	a boost circuit for converting a voltage at the upper intermediate node and the lower intermediate node to an output voltage at the two output terminals, 
 	a buck-boost circuit having an output connected to the two output terminals in parallel with an output of the boost circuit, the buck-boost circuit comprising at least two second semiconductor switches that are actively switchable, wherein the at least two second semiconductor switches are connected in series across the output terminals, wherein the middle intermediate node is connected to a first common node of the at least two second semiconductor switches, and 
 	an output filter, comprising a series of at least two filter capacitors connected across the output terminals; 
 	wherein the boost circuit comprises a second common node, an upper boost circuit comprising a third actively switchable semiconductor switch connected across the upper intermediate node and the second common node, and a lower boost circuit comprising a fourth semiconductor switch connected across the second common node and the lower intermediate node, 
 	wherein the second common node is connected to a midpoint of the output filter, 
 	wherein the electrical converter comprises an input filter, the input filter comprising inductors operably connected to each one of the upper boost circuit, the lower boost circuit and the buck-boost circuit, 
 	wherein the input filter comprises capacitors operably connected to the inductors, wherein the capacitors are interconnected in a star connection and wherein the second common node is connected to a star point of the star connection, wherein the controller comprises a first current controller configured to generate a first pulse width modulated control signal for the at least two second semiconductor switches, a second current controller configured to generate a second pulse width modulated control signal for the third semiconductor switch, and a third current controller configured to generate a third pulse width modulated control signal for the fourth semiconductor switch, and 
 	wherein the controller is configured to determine an offset value representative of a difference between a measured voltage of the second common node and a setpoint voltage of the second common node and to feed the offset value to an input of the first, second and third current controllers.


 	A method of converting a three phase AC input into a DC output, the method comprising:
 	rectifying the three phase AC input to obtain a rectified intermediate voltage across an upper intermediate node, a lower intermediate node and a middle intermediate node, wherein a phase input of the three phase AC input having a highest voltage is continuously applied to the upper intermediate node, a phase input of the three phase AC input having a lowest voltage is continuously applied to the lower intermediate node, and a phase input of the three phase AC input having an intermediate voltage between the highest voltage and the lowest voltage is continuously applied to the middle intermediate node, and 
 	boosting the rectified intermediate voltage to obtain the DC output, 
 	wherein boosting the rectified intermediate voltage comprises connecting the middle intermediate node to a buck-boost circuit, and connecting a boost circuit across the upper and lower intermediate node, wherein outputs of the boost circuit and the buck-boost circuit are connected in parallel, wherein the boost circuit comprises an upper boost circuit connected between a common node and the upper intermediate node and a lower boost circuit connected between the lower intermediate node and the common node, wherein boosting the rectified intermediate voltage comprises operably connecting an input filter comprising inductors and star-interconnected capacitors to the upper intermediate node, the lower intermediate node and the middle intermediate node, and connecting a star point of the capacitors to the common node, 
 	connecting an output filter comprising a series of at least two filter capacitors across two output terminals, and connecting the common node to a midpoint of the output filter
 	individually controlling pulse width modulated control signals fed to semiconductor switches of the upper boost circuit, the lower boost circuit and the buck-boost circuit, 
 	measuring a voltage at the common mode and determining an offset value representative of a difference between the measured voltage of the common node and a setpoint voltage of the common node, and using the offset value to adapt the pulse width modulated control signals. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Canales (EP3113345A1) deals with an electrical converter and control method, Friedli (CH704553B1) deals with an alternating current/direct current (AC/DC) converter for an electric vehicle, has a bridge circuit comprising three connection points that are connected to a DC voltage side center through four-quadrant switches respectively, Janbein (DE102013212229A1) deals with a voltage converter and a method of operating the voltage converter, Solodovnik et al (US 2017/0279287) deals with a system architecture for a battery charger based on GAN-based power devices, Jacobs et al (US 6,046,915) deals with a phase selection circuit for a three phase power converter and method of operation thereof, Jiang et al (US 6,038,151) deals with a switching network and method of reducing input current total harmonic distortion for a boost converter, Jiang et al (US 5,946,203) deals with a switching network and method of reducing input current total harmonic distortion associated with a boost converter employing the switching network or method, and Jacobs et al (US 5,784,269) deals with a three phase high power factor converter using a phase selection circuit.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838